                               Case 3:18-cv-00373-LB Document 94 Filed 05/09/19 Page 1 of 3



                       1   VEDDER PRICE (CA), LLP
                           Heather M. Sager, Bar No. 186566
                       2   hsager@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502
                       5   Attorney for Plaintiffs
                           STEEP HILL LABORATORIES, INC. and
                       6   JMICHAELE KELLER
                       7

                       8                                     UNITED STATES DISTRICT COURT
                       9                               NORTHERN DISTRICT OF CALIFORNIA
                      10

                      11   STEEP HILL LABORATORIES, INC., and                     Case No. 3:18-cv-00373-LB
                           JMICHAELE KELLER,
                      12                                                          PLAINTIFFS’ CASE MANAGEMENT
                                               Plaintiffs,                        STATEMENT
                      13
                                   v.`                                            Trial Date: None set.
                      14                                                          Date Action Filed: December 20, 2017
                           DAVID H. MOORE, an individual, and DOES
                      15   1 through 10, inclusive,
                      16                       Defendants.
                      17
                           AND RELATED COUNTERCLAIM.
                      18

                      19
                                   The parties agree that the Court has subject matter jurisdiction over all claims and
                      20
                           counterclaims pursuant to 28 U.S.C. §§ 1332(a)(3). No issues exist regarding personal
                      21
                           jurisdiction or venue. All named parties have been served.
                      22
                                   On December 20, 2017, Keller and Steep Hill filed a complaint against
                      23
                           Defendant/Counter-Claimant David H. Moore (“Moore”) in Alameda County Superior Court for
                      24
                           (1) defamation, (2) invasion of privacy, (3) intentional interference with economic relations, (4)
                      25
                           intentional interference with contractual relations, (5) civil stalking, (6) breach of contract and (7)
                      26
                           intentional infliction of emotional distress. On January 4, 2018, Plaintiffs also obtained a
                      27
                           temporary restraining order (“TRO”) prohibiting Moore from (1) maintaining any website
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                      PLS’ CASE MANAGEMENT STATEMENT
     SAN FRANCISCO
                                                                                                   [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#71661.1
                               Case 3:18-cv-00373-LB Document 94 Filed 05/09/19 Page 2 of 3



                       1   including defamatory statements about Plaintiffs, including taking down the website
                       2   http://davidhmoore.weebly.com/meeting-matrix.html and all related content; (2) distributing any
                       3   type of defamatory communication about Plaintiffs, including flyers and e-mails; and (3) going
                       4   within 100 feet of Plaintiff Keller or of Steep Hill Laboratories, Inc.’s business address.
                       5   Defendant removed this case to the Northern District of California and filed an Anti-SLAPP
                       6   motion, which was denied, with the denial upheld on appeal. Defendant then filed cross-claims
                       7   against Steep Hill and Keller, stemming almost exclusively from Keller and Defendant’s prior
                       8   business relationship, which ended in 2002. Keller is no longer employed by Steep Hill or
                       9   serving in any managerial or operational capacity for the business. Keller regularly resides in the
                      10   Netherlands. Moore regularly resides in Nevada.
                      11           The parties negotiated the terms of a settlement in around August 30, 2018. Moore,
                      12   however, refused to sign a long-form agreement memorializing the terms agreed upon via email
                      13   correspondence. On April 4, 2019, the parties participated in a telephonic Settlement Conference
                      14   before Hon. Laurel Beeler, at the close of which Moore agreed to accept the terms of the
                      15   previously-negotiated settlement. The only differing term was a lower cash payment to Mr.
                      16   Moore than had previously been negotiated. At the close of the Conference, Judge Beeler read
                      17   the material terms of the agreement into the record, with the parties to formalize a written, long-
                      18   form, agreement thereafter. On April 4, 2019, counsel for Plaintiffs circulated a proposed long-
                      19   form agreement to all parties (Moore, Steep Hill, and Keller), seeking signature on same. None
                      20   of the parties have signed the agreement to date.
                      21           Moore will not execute the proposed agreement. Rather, on April 11, 2019, Moore
                      22   informed counsel for Plaintiffs he would no longer agree to the terms read into the record
                      23   (namely, he would not agree to any liquidated damages). He then asked that the parties insert a
                      24   provision requiring Keller to pay $25,000 in liquidated damages to Moore if Keller sought to
                      25   enforce the settlement terms/pursue a breach of same in any court other than before Judge Beeler.
                      26   This was not discussed amongst the parties and was never agreed upon as a term of settlement at
                      27   any point in the case. Counsel for Plaintiffs informed Moore they would discuss this new term
                      28   with Plaintiffs and revert with a response.
VEDDER PRICE (CA), LLP
                                                                                        PLS’ CASE MANAGEMENT STATEMENT
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           -2-                    [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#71661.1
                               Case 3:18-cv-00373-LB Document 94 Filed 05/09/19 Page 3 of 3



                       1           As of April 25, 2019, Keller no longer agrees with the terms of the settlement and is not
                       2   willing to formalize any agreement with Moore. From April 4 to present, Keller has not
                       3   responded directly to correspondence from counsel in this litigation (he is represented by another
                       4   firm in the context of other Steep Hill matters and that counsel is now corresponding with the
                       5   undersigned). Via his attorney in the other matter(s), where we understand him to be adverse to
                       6   Steep Hill, Keller states that he neither agreed with the terms of the Moore settlement nor
                       7   authorized a settlement to be made in the first place.
                       8           Given the foregoing, counsel of record for Plaintiffs respectfully asks that this Court set a
                       9   Conference of all parties, requiring each party’s (telephonic or in-person) appearance to discuss
                      10   the above issues and resolve any questions regarding the status of this litigation. Counsel for
                      11   Plaintiffs is approaching the point of an irreversible conflict that will prevent continued
                      12   concurrent representation of Steep Hill and Keller in this matter and hopes the Court can assist
                      13   the parties in a focusing on a reasonable resolution of this dispute.
                      14
                           Dated: May 9, 2019                                  VEDDER PRICE (CA), LLP
                      15

                      16
                                                                               By:/s/ Heather M. Sager
                      17                                                           Heather M. Sager
                      18                                                       Attorney for Plaintiffs
                                                                               STEEP HILL LABORATORIES, INC. and
                      19                                                       JMICHAELE KELLER
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                         PLS’ CASE MANAGEMENT STATEMENT
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -3-                    [CASE NO. 3:18-CV-00373-LB]
                           SAN_FRANCISCO/#71661.1
